DETAILED ACTION
Applicant’s reply, filed 25 August 2022 in response to the non-final Office action mailed 25 May 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-7 and 9-20 are pending, wherein: claims 1, 9-10, 13 and 15 have been amended, claims 2-7, 11-12, 14 and 16-20 are as originally filed, and claim 8 has been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 December 2022 was filed after the mailing date of the non-final Office action on 25 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 25 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,774,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As-amended claim 15, from which claim 16 depends, recites the reactive functional groups as selected from the group consisting of carboxylic acid anhydride and cyanate ester. As such the recitation of claim 16 wherein the reactive functional groups is selected from the group consisting of hydroxyl, carboxylic acid, and carboxylic acid anhydride is improper for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US PGPub 2008/0186443) in view of Ito (US PGPub 2006/0159866).
	Regarding claims 1-5, 9-10, 13-14 and 18-20, Nishikawa teaches liquid crystal compositions comprising a blend of liquid crystal compounds or compositions having different liquid crystal phases to obtain a biaxial liquid crystal phase (abstract; [0003]). Nishikawa further teaches a mixture of a composition of at least one liquid crystal compound R exhibiting a liquid crystal phase having positive birefringence and a composition of least one liquid crystal D exhibiting a liquid phase having a negative birefringence, and the inclusion of further optional additives (abstract; [0028]-[0030]). 
	Nishikawa teaches the liquid crystal composition D ([0097]-[0212]) to preferably be discotic ([0097]) compound of formula D(-L-Q)n- ([0101]-[0102]), wherein D is a disc-like core (see structures (D1)-(D16) at [0102], where (D4) meets instant claims 2-3; and structure (D-2) at [0111]-[0161] and (DI) at [0162]-[0212] which meet instant claim 15), L is a divalent linking group (see [0103]), Q represents a polymerizable group ([0105] see [0062]), and n is an integer from 3 to 12 (see [0107]). Nishikawa further teaches that polymerizable group Q may be replaced with a hydrogen or an alkyl group to obtain a non-polymerizable discotic liquid crystal compound of formula D(-L-R)n ([0109]-[0110]). The Q groups taught by Nishikawa include epoxy groups, carboxylic acid groups, thiol groups, hydroxy groups amino groups, etc. (see [0062]; [0067]; see also (q9)-(q14) at [0129]).
	Nishikawa further teaches the inclusion of polymerizable monomers ([0250]) which are compatible with the compounds of liquid crystal R and D and which have two or more reactive functional groups. Additionally Nishikawa teaches fixing the liquid crystal composition by polymerization ([0245]-[0246]).
Nishikawa teaches the compositions and films as noted above and further teaches the optional inclusion of various additives ([0030]), and Nishikawa also further teaches coating the compositions on a transparent polymer support ([0227]; [0258]), which may itself also include optional additives ([0277]). Nishikawa does not specifically teach the presence of an inorganic substance (claim 8) selected from an inorganic nitride or oxide (claim 9) or boron nitride (claim 10).
However, Ito teaches similar optically anisotropic films/sheets comprising the combination of discotic liquid crystal compounds and multi-functional monomers (abstract; [0044]; [0190]-[0203]; [0210]-[0247]) on a transparent polymer support. Ito further teaches that it is desirable to add highly thermally conductive particles to the polymer support film in order to improve the thermal conductivity thereof, wherein the particles include boron nitride, aluminum nitride, silicon nitride, magnesium nitride, aluminum oxide, silicon oxide, zinc oxide, magnesium oxide, etc. ([0168]). Ito and Nishikawa are analogous art and are combinable because they are concerned with the same field of endeavor, namely optically anisotropic films comprising substantially similar discotic compounds on transparent polymer supports, suitable for liquid crystal displays. At the time of filing a person having ordinary skill in the art would have found it obvious to include the thermally conductive particles of Ito in the articles of Nishikawa and would have been motivated to do so as Nishikawa invites the inclusion of additives to the support material and further as Ito teaches including thermally conductive particles will improve the thermal conductivity thereof ([0186]).
Regarding claims 6-7, Nishikawa in view of Ito renders obvious the compositions and films as set forth in claim 1 above. As noted above, Nishikawa teaches liquid crystal compound D selected from the polymerizable D(-L-Q)n and the non-polymerizable D(-L-R)n- (see above). Nishikawa teaches the divalent linking group L, which includes preferred groups -C(=O)-, -NH-, -O-, and -S- ([0103]), and teaches that Q may be a polymerizable group or may be a non-polymerizable group i.e. hydrogen (when Q = R). Nishikawa further teaches that for polymerizable groups Q in the polymerizable liquid crystal compounds D, a ring-opening polymerizable group is preferred, wherein an epoxy is most preferred ([0062]-[0063]; [0067]). Nishikawa further teaches that in the case of two or more liquid crystal compounds present in a liquid crystal composition D, the combination of a polymerizable liquid crystal compound and a non-polymerizable liquid crystal compound is envisioned ([0029]). 
As such, it would have been obvious to one of ordinary skill in the art to combine a non-polymerizable D(-L-R)n- liquid crystal compound D (where R is H and L is as above) and a polymerizable D(-L-Q)n liquid crystal compound D (where Q is preferably epoxy and L is as above; instant claims 6-7; instant disk-like compound having an epoxy group) and arrive at the instant invention with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior aft to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art," In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992)).
	Regarding claims 11-12, Nishikawa in view of Ito renders obvious the compositions and films as set forth above and further teaches forming films of the liquid crystal composition/blend and Nishikawa further teaches retardation plates comprising optical anisotropic layers comprising the liquid crystal composition on a transparent support (instant sheets) ([0227]; [0252]; [0258]), wherein the retardation plate is usable as an elliptic polarizing plate for liquid crystal displays ([0229]; [0285]; [0288]) (instant device).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US PGPub 2008/0186443).
	Regarding claims 15-16, Nishikawa teaches liquid crystal compositions comprising a blend of liquid crystal compounds or compositions having different liquid crystal phases to obtain a biaxial liquid crystal phase (abstract; [0003]). Nishikawa further teaches a mixture of a composition of at least one liquid crystal compound R exhibiting a liquid crystal phase having positive birefringence and a composition of least one liquid crystal D exhibiting a liquid phase having a negative birefringence, and the inclusion of further optional additives (abstract; [0028]-[0030]). 
	Nishikawa teaches the liquid crystal composition D ([0097]-[0212]) to preferably be discotic ([0097]) compound of formula D(-L-Q)n- ([0101]-[0102]), wherein D is a disc-like core (see structure of (DI) at [0162]-[0212]), the Ls are divalent linking group(s) (see [0175]), Q1 represents a polymerizable group ([0195]), and n is an integer from 3 to 12 (see [0107]). The Q groups taught by Nishikawa include epoxy groups, carboxylic acid groups, thiol groups, hydroxy groups amino groups, etc. (see [0195]) (it is further noted that Nishikawa teaches structures readable over the reactive functional groups recited by claim 16).  Nishikawa further teaches the structures of formula (DI) ([0171]), wherein R11, R12 -and R13 each represent (DI-R) of formula *-(L21-Q2)n1-L22-L23-Q1 ([0183]) wherein L22 preferably teaches *-CO-O- ([0191]-[0192]) and L23 preferably teaches -C(=O)- ([0193]-[0194]), which taken together renders obvious a carboxylic acid anhydride group contained within the overall polymerizable/functional groups. 
	Regarding claim 17,  Nishikawa renders obvious the liquid crystal compounds of D that meet the claim 15 structure as noted above. 
	Nishikawa teaches that the phase transition temperature of the mixture of liquid crystal R and D is from 60 to 250°C ([0213]) but does not specifically teach the phase transition temperature of the liquid crystal compound D to a liquid crystal phase from a crystal phase occurring at equal to or lower than 180°C. However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).

Response to Arguments/Amendments
	The 35 U.S.C. 102(a)(1) rejection of claims 1-5 and 11-20 as anticipated by Nishikawa (US PGPub 2008/0186443) is withdrawn as a result of Applicant’s filed claim amendments. 

	The 35 U.S.C. 103 rejection of claims 6-7 as unpatentable over Nishikawa (US PGPub 2008/0186443) is withdrawn as a result of Applicant’s filed claim amendments to independent claim 1. 
Applicant’s arguments to Nishikawa as applied to claims 6-7 (Remarks, pages 11-12) have been fully considered but were not found persuasive. Applicant argues the “Examiner’s reasoning…does not appear in the first place” and “the basis for the disclosure of claims 6 and 7 is not clearly indicated”. The Examiner disagrees with Applicant’s interpretation of the clearly set forth rejection and directs Applicant’s attention to the rejection of claims 6 and 7 as set forth above wherein rational, reasoning and citations of art were provided. As noted Nishikawa teaches that multiple compounds of D may be combined wherein one is a non-polymerizable liquid crystal compound of D (“R” i.e. D(-L-R)n, wherein R is H or L as noted) and a polymerizable liquid crystal compound of D (“D” i.e. D(-L-Q)n, wherein L is as noted and Q is preferably epoxy). In the combination of a non-polymerizable D and a polymerizable D, one is readable as functioning as a crosslinking compound and one is readable as the disk-like compound of instant claim 1 comprising the reactive functional groups as recited (see rejection). The teaching of Nishikawa of optionally including polymerizable monomers ([0250]) which are compatible with both liquid crystal R and liquid crystal D is not the only means by which the instant “crosslinking compound” recitation may be met. Applicant’s assertion that the Examiner’s reasoning is neither correct nor appropriate is not found persuasive, as noted. 
Nishikawa further teaches that one of ordinary skill would understand what polymerizable compounds would be “properly compatible” with liquid crystal R and liquid crystal D so as to no cause serious changes in inclined angles or orientation. Applicant’s assertions that the polymerizable monomers are “defined” at [205] and do not include the groups/compounds of claim 7 as the recited compounds “may affect” the tilt angle and orientation are not found persuasive. As noted Nishikawa states at [0250] that the monomers are not limited and it is up to the basic knowledge of one of ordinary skill in the art to select what is most appropriate. Nishikawa lists some groups which are suitable but which are not limiting. Further, Applicant’s assertion that should compounds of claim 7 be selected, the tilt angle and orientation of the liquid crystal compounds of Nishikawa would be affected constitutes no more than unsupported arguments of counsel. Applicant has provided no evidence in support or what “may” or may not happen. Regardless, the monomers of Nishikawa were clearly not relied upon in rejection of claims 6-7 as noted in the rejection of Nishikawa in view of Ito set forth above. 


	The 35 U.S.C. 103 rejection of claims 8-10 as unpatentable over Nishikawa (US PGPub 2008/0186443) in view of Ito (US PGPub 2006/0159866) is maintained as set forth above. Applicant’s arguments (Remarks, pages 12-13) were fully considered but were not found persuasive. 
	Applicant argues that the basis of rejection has no application to the as-amended claims. This is very much not persuasive. 
	Applicant argues that the “particles” of Ito are incorporated into the transparent support but not the optically anisotropic layer and that one would not be motivated to introduce “highly thermally conductive particles” into the optically anisotropic layer of Nishikawa. The Examiner notes the rejection states that 1) Nishikawa teaches coating of the compositions onto a transparent polymer support which itself may contain optional additives (see rejection) and 2) Ito teaches a transparent polymer support to which it is desirable to add highly thermally conductive particles to improve thermal conductivity thereof (see rejection). As such a person having ordinary skill in the art would have found it obvious to include the thermally conductive particles of Ito in the articles of Nishikawa and would have been motivated to do so as Nishikawa invites the inclusion of additives into the support material and further as Ito teaches including thermally conductive particles into the support material will improve thermal conductivity thereof (Ito [0186]). It is noted that the instant claims recite only the presence of an inorganic substance in the thermally conductive material and devices overall and do not limit or recite the “location” or manner of combination thereof.  
	Applicant argues claims 15-17 (Remarks, page 13). The as-amended claim 15 (and claims 16-17) are rendered obvious for the reasons set forth above (note also the 112(d) rejection to claim 16), wherein Nishikawa renders obvious carboxylic acid anhydride groups (see rejection). 

	The provisional nonstatutory double patenting rejection A) of claims 1-5, 8-13 and 18-20 as unpatentable over the cited claims of copending Application No. 16/889,979, is withdrawn as the cited Application is no longer copending (i.e. has been abandoned). 
	The non-provisional nonstatutory double patenting rejection B) of claims 1-5, 8-11 and 13-20 as unpatentable over the cited claims of U.S. Patent No. 10,774,212 is withdrawn as a result of Applicant’s properly filed and accepted terminal disclaimer (see above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767